Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 

a) outer border of the second cross sectional area [of the surface area for capturing images] extends to an inner border of the first cross sectional area [of the interior space] (claim 13);

 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 14, 16-18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0233024) in view of Gatto (US 2003/0181823).
As to claim 1, Ando discloses an endoscope system comprising: 
a probe (sheath 35, Fig.1; also shown as 1A in Fig.8) extending distally from a hand piece (handling unit 1B, Fig.8), said probe comprising a proximal end (near handle 1B) and a distal end (away from handle 1B); 
an illumination guide (optical fibers 37U,37D, Fig.1, [0034]) extending from said distal end of said probe (shown in Fig.1) to said proximal end of said probe (shown as analogous light guide 6 in Fig.8 extending back to handle 1B and on to light source unit 2), said illumination guide comprising an illumination guide distal end terminating at a distal end of said probe (distal ends shown in Fig.1); and

Ando fails to disclose a laser guide extending from said distal end of said probe to said proximal end of said probe, said laser guide comprising a laser guide distal end terminating at said distal end of said probe.  Gatto evidences that it has been contemplated to provide a laser guide extending to and terminating at the distal end of an endoscope (see laser fiber 82, Fig.7, [0040]-[0041]).  The laser guide (82) is disposed outside of the image module (68,69) and within amongst the optical fibers of the illumination guide (80) (see Fig.7) and extends proximally to an external laser source (Gatto, claim 8).  Gatto teaches that use of a laser guide in the endoscope allows for the additional function of coagulation, ablation, and/or tissue cutting ([0014]-[0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a laser guide in the Ando endoscope to desirably increase the functionality of the Ando endoscope by providing a means to deliver laser light to the surgical site for interventional procedures (Gatto, [0014]-[0015]).
As to claim 2, the electronic image detection module comprises an image sensor disposed at said distal end of the probe (Fig.1, CCD image sensor 33L).
As to claim 3, the electronic image detection module includes an image sensor disposed at the distal end of the probe (Fig.1, CCD image sensor 33L), the image sensor consists of a CMOS image sensor disposed at the distal end of the probe or a CCD disposed at the distal end of the probe (Fig.1, CCD image sensor 33L), and the endoscope system further comprises at least one of: a wired connection of the image sensor to at least one of an image processing module and 
As to claim 4, Ando further discloses a hand piece (handle 1B, Fig.8) with the probe extending distally from a distal end of the hand piece (Fig.8).
	As to claim 5, wherein one or more of at least one of optical and electronic connections extend through the probe from the distal end of the probe to at least the proximal end of the probe to facilitate laser output of the laser guide, illumination output of the illumination guide, and connection to the imaging component (electrical and optical connections 6,8 for the image sensor and illumination shown in Fig 8 as extending proximally to external units (2,3); obviousness to include a laser fiber, as set forth above, will include the laser fiber extending proximally through the endoscope to an external laser source (similar to illumination connection)).
	As to claim 6, wherein the at least one of the optical and electronic connections comprises the laser guide extending from the distal end of the probe to a source of laser energy (as discussed above with respect to claim 5).
	As to claim 7, wherein the illumination guide comprises an optical fiber or a bundle of fibers extending from the distal end of the probe to a source of illumination (as discussed above with respect to claim 5).
	As to claim 8, Ando further disclosees an electronic connection, comprising one or more conductive wires extending from the distal end of the probe to at least one of an image 
	As to claim 9, wherein the laser guide comprises a laser fiber disposed within an inner diameter of the distal end of the probe (as applied to Ando and shown in Fig.7 of Gatto); the electronic image detection module comprises an image sensor, including a CMOS or a CCD, disposed within the inner diameter of the distal portion of the probe not occupied by the laser fiber (Ando, Fig.1); and the illumination guide comprising an illumination bundle including a plurality of fibers filling the remaining of the inner diameter of the distal end of the probe not occupied by the laser fiber and the image sensor (shown in both Fig.1 of Ando and Fig.7 of Gatto).
	As to claim 10, wherein said laser guide selectively accommodates input from laser energy sources having different wavelengths including a green laser having a wavelength of 532 nanometers (Gatto implies that the laser fiber can be a conventional quartz optical fiber, [0016], which will accommodate optical wavelengths including 532 nanometers).
	As to claim 11, wherein the probe comprises a housing having an interior space which extends from said distal end to said proximal end of the probe (sheath 35,1A, Figs.1,8 includes an interior space), said electronic image detection module comprising a CMOS imaging chip or a CCD imaging chip disposed at said distal end of said probe (Fig.1, CCD image sensor 33L).
	As to claim 12, Ando further discloses a support for said image module disposed at said distal end of said probe (mounting fixture 36, Fig.1).
As to claim 14, wherein an electronic connection extend from a proximal portion of the image module to maximize amount of the interior space remaining for the laser guide and the 
	As to claim 16, wherein said illumination guide comprises a plurality of light fibers configured to occupy all of said interior space outside of said image module and said laser guide (optical fibers 37U,37D, Fig.1 of Ando; optical fibers 80, Fig.7 of Gatto).
	As to claim 17, Ando further discloses a lens disposed with respect to a distal surface of said image module (objective lens system 31LL, Fig.1, [0041]).
	As to claim 18, wherein the lens is fixed, or removably attached, at a distal most portion of said distal end of said probe (31LL, Fig.1).
	As to claim 21, wherein said image sensor comprises a CMOS (complementary metal-oxide semiconductor) image sensor disposed at said distal end of the probe or a CCD (charge-coupled device) disposed at said distal end of the probe (CCD 33L, Fig.1).
	As to claim 22, wherein the proximal end of the probe is attached to the hand piece and the distal end of the probe is disposed closest to the site of the procedure during operation (handle 1B, Fig.8, endoscope sheath 1A inserted into patient).
	As to claim 23, wherein the laser guide comprises an optical fiber extending from the distal end of the probe to the source of laser energy (as discussed with respect to claim 5 above).
	As to claim 24, wherein the probe comprises a housing having an interior space which extends from said distal end to said proximal end of the probe, said image module is disposed at said distal end of said probe, and said image module includes an image capturing element consisting of a CMOS imaging chip or a CCD imaging chip (as discussed above with respect to claim 11 above).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0233024) in view of Gatto (US 2003/0181823), as set forth above, and further in view of Scott et al. (US 2010/0261961, hereinafter “Scott”).
Ando disclose the electronic connection (cable extending proximally, Fig.1) connects to the image module (image sensor) but fails to disclose the exact nature of such connection, and particularly a harness.  Scott is just one of numerous references that disclose that the wires in a cable that extends through the endoscope can connect to the image module using a male/female connector (harness) (see Fig.5B, connector 560 which connects wires in the cable to pins 526 of the camera module, [0108]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used any known suitable means to connect the cable and image module of Ando, including a male/female connector (harness), in order to provide the predictable result of accurately connecting the wires to the corresponding electrical connections on the imaging module.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 2003/0233024) in view of Gatto (US 2003/0181823), as set forth above, and further in view of Allyn et al. (US 2013/0303849, hereinafter “Allyn”).
As to claims 19 and 20, Ando transmits the video signals to the external image processing system using wires and thus fails to disclose a wireless transceiver configured with the image module to wirelessly communicate the signals back to the image processing system.  Allyn is just one of numerous references that teach that it is known in the endoscope art to use a wireless transceiver configured with the image module to communicate the image signals to a wireless .

Claims 1-14, 16-19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0063387, hereinafter “Wei”) in view of Gatto (US 2003/0181823).
As to claim 1, Ando discloses an endoscope system (endoscope 30, Fig.1) comprising: 
a probe (optoelectronic module 100/cable 32, Figs.1,2A) extending distally from a hand piece (housing 33, Fig.1), said probe comprising a proximal end (near housing 33) and a distal end (away from housing 33); 
an illumination guide (“optical fibers” show in Fig.6, [0053], analogous to illumination components 130, [0052], shown in Figs.4,5A) extending from said distal end of said probe (shown in Figs.4,6) to said proximal end of said probe (the light source can be located in any suitable position in the endoscope 30, [0053], which would include the proximal end of the probe at housing 33, the position LP3 in Fig.6 representative of such proximal position), said illumination guide comprising an illumination guide distal end terminating at a distal end of said probe (terminating ends shown in Figs.4,5A as illumination components 130, which can be optical fibers, [0052]); and

Wei fails to disclose a laser guide extending from said distal end of said probe to said proximal end of said probe, said laser guide comprising a laser guide distal end terminating at said distal end of said probe.  Gatto evidences that it has been contemplated to provide a laser guide extending to and terminating at the distal end of an endoscope (see laser fiber 82, Fig.7, [0040]-[0041]).  The laser guide (82) is disposed outside of the image module (68,69) and within amongst the optical fibers of the illumination guide (80) (see Fig.7) and extends proximally to an external laser source (Gatto, claim 8).  Gatto teaches that use of a laser guide in the endoscope allows for the additional function of coagulation, ablation, and/or tissue cutting ([0014]-[0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a laser guide in the Wei endoscope to desirably increase the functionality of the Wei endoscope by providing a means to deliver laser light to the surgical site for interventional procedures (Gatto, [0014]-[0015]).
As to claim 2, the electronic image detection module comprises an image sensor disposed at said distal end of the probe (image sensor 110, Fig.2A).
As to claim 3, the electronic image detection module includes an image sensor disposed at the distal end of the probe (image sensor 110, Fig.2A), the image sensor consists of a CMOS image sensor disposed at the distal end of the probe or a CCD disposed at the distal end of the probe (can be either, [0039]), and the endoscope system further comprises at least one of: a wired connection of the image sensor to at least one of an image processing module and an image storage module (a wired connection comprising cable 37a and electrical lead 321, Fig.1, couples 
As to claim 4, Wei further discloses a hand piece (housing 33) with the probe extending distally from a distal end of the hand piece, Fig.1).
	As to claim 5, wherein one or more of at least one of optical and electronic connections extend through the probe from the distal end of the probe to at least the proximal end of the probe to facilitate laser output of the laser guide, illumination output of the illumination guide, and connection to the imaging component (electrical connections, as discussed above with respect to claim 3, and optical connections (fibers), as discussed above with respect to claim 1, for the image sensor and illumination will extend proximally to external units; obviousness to include a laser fiber, as set forth above, will include the laser fiber extending proximally through the endoscope to an external laser source (similar to illumination connection, laser fiber connected to external laser source as taught by Gatto).
	As to claim 6, wherein the at least one of the optical and electronic connections comprises the laser guide extending from the distal end of the probe to a source of laser energy (as discussed above with respect to claim 5).
	As to claim 7, wherein the illumination guide comprises an optical fiber or a bundle of fibers extending from the distal end of the probe to a source of illumination (as discussed above with respect to claim 5).
	As to claim 8, Wei further discloses an electronic connection, comprising one or more conductive wires extending from the distal end of the probe to at least one of an image 
	As to claim 9, wherein the laser guide comprises a laser fiber disposed within an inner diameter of the distal end of the probe (as applied to Wei and shown in Fig.7 of Gatto; the laser fiber would be disposed among illuminations components 130/working components 140 as shown in Fig.4); the electronic image detection module comprises an image sensor, including a CMOS or a CCD, disposed within the inner diameter of the distal portion of the probe not occupied by the laser fiber (as set forth above with respect to claims 2 and 3); and the illumination guide comprising an illumination bundle including a plurality of fibers filling the remaining of the inner diameter of the distal end of the probe not occupied by the laser fiber and the image sensor (Wei allows for illumination components 130, which can be optical fibers ([0052]), to occupy the remaining free space S1-S4, Fig.4, around the image sensor 110, exemplified by 130d in Fig.4, as well as optical fibers 1 in Figs.7-9).
	As to claim 10, wherein said laser guide selectively accommodates input from laser energy sources having different wavelengths including a green laser having a wavelength of 532 nanometers (Gatto implies that the laser fiber can be a conventional quartz optical fiber, [0016], which will accommodate optical wavelengths including 532 nanometers).
	As to claim 11, wherein the probe comprises a housing having an interior space which extends from said distal end to said proximal end of the probe (interior space of cable 32/module 100, Fig.1), said electronic image detection module comprising a CMOS imaging chip or a CCD imaging chip disposed at said distal end of said probe (Fig.2A, [0039]).
	As to claim 12, Wei further discloses a support for said image module disposed at said distal end of said probe (circuit board 112 supports image sensor 110, Fig.5A,[0047]).

As to claim 14, wherein an electronic connection extending from a proximal portion of the image module to maximize amount of the interior space remaining for the laser guide and the illumination guide (electrical wires from circuit board 112 extending proximally, shown in Fig.10 but not numbered).
	As to claim 16, wherein said illumination guide comprises a plurality of light fibers configured to occupy all of said interior space outside of said image module and said laser guide (Wei allows for illumination components 130, which can be optical fibers ([0052]), to occupy the remaining free space S1-S4, Fig.4, around the image sensor 110, exemplified by 130d in Fig.4, as well as optical fibers 1 in Figs.7-9).
	As to claim 17, Wei further discloses a lens disposed with respect to a distal surface of said image module (lens 150, Figs.5A,6).

	As to claim 19, Wei further discloses a wireless transceiver to wirelessly communicate, on-demand or continuously, images captured by said image module (wireless chipset 201, [0030]).
	As to claim 21, wherein said image sensor comprises a CMOS (complementary metal-oxide semiconductor) image sensor disposed at said distal end of the probe or a CCD (charge-coupled device) disposed at said distal end of the probe (Fig.2A,[0039]).
	As to claim 22, wherein the proximal end of the probe is attached to the hand piece and the distal end of the probe is disposed closest to the site of the procedure during operation (housing 33, probe 32, Fig.1).
	As to claim 23, wherein the laser guide comprises an optical fiber extending from the distal end of the probe to the source of laser energy (as discussed with respect to claim 5 above).
	As to claim 24, wherein the probe comprises a housing having an interior space which extends from said distal end to said proximal end of the probe, said image module is disposed at said distal end of said probe, and said image module includes an image capturing element consisting of a CMOS imaging chip or a CCD imaging chip (as discussed above with respect to claim 11 above).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0063387, hereinafter “Wei”) in view of Gatto (US 2003/0181823), as set forth above, and further in view of Scott et al. (US 2010/0261961, hereinafter “Scott”).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 2018/0063387, hereinafter “Wei”) in view of Gatto (US 2003/0181823), as set forth above, and further in view of Allyn et al. (US 2013/0303849, hereinafter “Allyn”).
Wei, as set forth above with respect to claim 19, discloses a wireless transceiver in the handle (201 in Fig.1) and thus fails to disclose such wireless  transceiver within the image module.  Allyn is just one of numerous references that teach that it is known in the endoscope art to use a wireless transceiver configured with the image module to communicate the image signals to a wireless receiver in the external image processing system (see Fig.18, radio 212A configured with the camera 84 used to wirelessly transmit video data to the console 23, Figs.3,18, and communicate signals to the camera 84, [0087]).  Allyn teaches that use of the wireless transmission arrangement can reduces cost and improve reliability and ease of assembly by reducing the number of hard wire conductors needed ([0088]).  It would have been obvious to .

Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.
Rejections and objections from the previous Office Action that have not been repeated in this Office Action should be considered as addressed or corrected, and thus hereby withdrawn.
Applicant argues that the Examiner used impermissible hindsight (Applicant’s own disclosure) in determining obviousness in view of Ando and Gatto (see remarks, pages 12-13).  The Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Irrespective of the differences between the Ando and Gatto references, the Examiner found that incorporation of a laser fiber into an endoscope was among the knowledge within the level of ordinary skill in the art in view of the Gatto reference.  No instruction was gleaned from applicant’s disclosure in order to apply this prior art knowledge to the endoscope of Ando.  Thus, the previous obviousness rejection over Ando and Gatto is deemed proper and is therefore being maintained.
absence of a laser guide in order to make the endoscope significantly thin.  Instead, Ando teaches the desire to make the endoscope sheath “as thin as possible” ([0013]), but fails to disclose any particular dimension or that certain elements (e.g. laser fiber) must be excluded to encompass “as thin as possible”.  Therefore, the rejection is being maintained.
A new rejection over Wei has been set forth above to address the newly added limitations of claim 13.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795